PER CURIAM.
In this direct criminal appeal, appellant raises two issues: whether it was error to deny his motion to suppress evidence, because the state failed to establish that his consent to search was given intelligently and voluntarily; and whether the written sentence imposed should be corrected because it is inconsistent with the trial court’s oral sentence. We conclude that the trial court did not err in denying appellant’s motion to suppress. Accordingly, we affirm the conviction. However, we agree that the written sentence is inconsistent with the trial court’s oral sentence, because it omits any reference to either a $50,-000.00 fine or $220.00 in court costs, both of which were included in the oral sentence. Accordingly, we reverse the sentence, and remand with directions that the trial court correct the written sentence to correspond to its oral pronouncement.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ERVIN, BARFIELD and WEBSTER, JJ., concur.